
	
		I
		112th CONGRESS
		2d Session
		H. R. 6476
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2012
			Ms. Linda T. Sánchez of
			 California introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for coverage of certified adult day services under the Medicare
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Adult Day Services Act of
			 2012.
		2.FindingsCongress makes the following
			 findings:
			(1)Adult day care can
			 offer services, including medical care, rehabilitation therapies, dignified
			 assistance with activities of daily living, nutrition therapy, health
			 monitoring, social interaction, stimulating activities, and transportation, to
			 seniors and people with disabilities at no extra cost to the Medicare
			 program.
			(2)The care given at
			 adult day services centers under an interdisciplinary team provides seniors,
			 people with disabilities, and their familial caregivers with more care hours
			 and additional services that are critical to keeping patients healthier and in
			 the homes of the patients instead of in a nursing home, and reduces the risk of
			 hospital admission or readmission.
			3.Medicare coverage
			 of certified adult day services
			(a)Medicare
			 certified adult day services benefit
				(1)DefinitionSection
			 1861 of the Social Security Act (42 U.S.C. 1395x) is amended by adding at the
			 end the following new subsection:
					
						(iii)Certified
				adult day services; adult day services provider; certified adult day services
				center; post-Institutional certified adult day services; certified adult day
				services spell of illness(1)(A)The term certified
				adult day services means, subject to paragraph (4), the items and
				services described in subparagraph (B) that are furnished to an individual who
				is under the care of a physician—
									(i)by an adult day services provider
				(as defined in paragraph (2)) or by another entity under an arrangement with
				such an adult day services provider to provide such services;
									(ii)in accordance with a plan (for
				furnishing such items and services to such individual) approved and
				periodically reviewed by such physician; and
									(iii)in a certified adult day services
				center (as defined in paragraph (3)).
									(B)For purposes of subparagraph (A), the
				items and services described in this subparagraph are the following:
									(i)Part-time or intermittent services (as
				defined in subparagraph (C)(i)) provided by or under the supervision of a
				registered professional nurse.
									(ii)Physical or occupational therapy or
				speech-language pathology services, or any combination of such services.
									(iii)Medical social services under the
				direction of a physician.
									(iv)Nutritional meals, including special
				diets, as ordered by a physician.
									(v)A program of supervised activities
				(that meets such criteria as the Secretary determines appropriate) designed to
				promote physical and mental health that are furnished in a group setting for a
				period of not fewer than 4 and not greater than 8 hours per day.
									(vi)A medication management program (as
				defined in subparagraph (C)(ii)).
									(vii)Medical supplies (including
				catheters, catheter supplies, ostomy bags, and supplies related to ostomy care,
				and a covered osteoporosis drug (as defined in subsection (kk)), but excluding
				other drugs and biologicals) and durable medical equipment.
									(viii)Transportation of the individual
				described in subparagraph (A) to and from a certified adult day services center
				in connection with the provision of an item or service described in a previous
				provision of this subparagraph.
									(C)(i)For purposes of subparagraph (B)(i), the
				term part-time or intermittent services means certified adult day
				services furnished any number of days per week as long as such services are
				furnished fewer than 8 hours each day. For purposes of sections 1814(a)(2)(C)
				and 1835(a)(2)(A), insofar as such respective section relates to certified
				adult day services, intermittent means certified adult day
				services that are either provided or needed on fewer than 7 days each week, or
				less than 8 hours of each day for periods of 21 days or less (with extensions
				in exceptional circumstances when the need for additional care is finite and
				predictable).
									(ii)For purposes of subparagraph
				(B)(vi), the term medication management program means a program of
				education and services (that meets such criteria as the Secretary determines
				appropriate) to minimize—
										(I)unnecessary or inappropriate use of
				prescription drugs; and
										(II)adverse events due to unintended
				prescription drug-to-drug interactions.
										(2)The term adult day services
				provider means a provider of home and community based services that is
				approved in the applicable State to provide long-term services and supports,
				which may include nursing care, physical therapy, occupational therapy, social
				work services, transportation, and personal care services.
							(3)The term certified adult day
				services center means a facility—
								(A)of a public agency or private
				organization, or a subdivision of such an agency or organization, that—
									(i)is primarily engaged in providing
				an interdisciplinary approach that includes skilled nursing services and other
				therapeutic services directly;
									(ii)has policies, established by a
				group of professional personnel (associated with the agency or organization),
				including one or more physicians and one or more registered professional
				nurses, to govern the services (referred to in subparagraph (A)) which it
				provides, and provides for supervision of such services;
									(iii)maintains clinical records on all
				patients;
									(iv)in the case of an agency or
				organization in any State in which State or applicable local law provides for
				the licensing or certification of agencies or organizations of this nature, (i)
				is licensed or certified pursuant to such law, or (ii) is approved, by the
				agency of such State or locality responsible for licensing or certifying
				agencies or organizations of this nature, as meeting the standards established
				for such licensing or certification;
									(v)is licensed or certified by the
				State involved or accredited as meeting requirements, including under section
				1865, through a nationally recognized accrediting agency that is recognized by
				the Secretary;
									(vi)has in effect an overall plan and
				budget that meets the requirements of subsection (z);
									(vii)meets applicable conditions of
				participation under section 1891(a) (or similar conditions specified by the
				Secretary as applicable to such an agency or organization) and such other
				conditions of participation as the Secretary may find necessary in the interest
				of the health and safety of individuals who are furnished services by such
				agency or organization; and
									(viii)meets such additional
				requirements (including conditions relating to bonding or establishing of
				escrow accounts as the Secretary finds necessary for the financial security of
				the program) as the Secretary finds necessary for the effective and efficient
				operation of the program;
									(B)at which such agency or organization
				provides for items and services described in paragraph (1)(B); and
								(C)that complies with all applicable
				State and local building codes, fire codes, zoning laws, and State licensing
				building standards that apply to a State licensed or certified or nationally
				accredited adult day center, and in States where there are no State licensing
				building standards for adult day centers, building standards based on the
				standards adopted by a nationally recognized accrediting agency that is
				recognized by the Secretary and applies to such a center standards that are
				comparable to the requirements applied to a skilled nursing facility pursuant
				to section 1819(d)(2)(B).
								(4)For purposes of paragraph (1)(A), an
				item or service furnished to an individual, with respect to a period, shall not
				be considered an adult day service if—
								(A)the individual is—
									(i)concurrently receiving similar
				skilled services under a State plan under section 1905(a) or under a home and
				community-based waiver authorized for a State under section 1115, under
				subsection (c) or (d) of section 1915, under a State plan amendment under
				subsection (i) of section 1915, or under section 1902(a)(10)(D); and
									(ii)receiving such item or service
				during such period under such State plan, waiver, amendment, or respective
				section; or
									(B)the individual is receiving such item
				or service during such period pursuant to a plan of care from a home health
				agency under section 1861(m).
								(5)Nothing in this subsection shall be
				construed as prohibiting a home health agency from—
								(A)establishing a State licensed or
				certified or nationally accredited certified adult day services center and
				furnishing certified adult day services; or
								(B)providing services under arrangements
				with such a center.
								(6)The term post-institutional
				certified adult day services means certified adult day services
				furnished to an individual—
								(A)after discharge from a hospital or
				critical access hospital in which the individual was an inpatient for not less
				than 3 consecutive days before such discharge if such certified adult day
				services were initiated within 14 days after the date of such discharge;
				or
								(B)after discharge from a skilled nursing
				facility in which the individual was provided post-hospital extended care
				services if such certified adult day services were initiated within 14 days
				after the date of such discharge.
								(7)The term certified adult day
				services spell of illness with respect to any individual means a period
				of consecutive days—
								(A)beginning with the first day (not
				included in a previous certified adult day services spell of illness)—
									(i)on which such individual is
				furnished post-institutional certified adult day services, and
									(ii)which occurs in a month for which
				the individual is entitled to benefits under part A; and
									(B)ending with the close of the first
				period of 60 consecutive days thereafter on each of which the individual is
				neither an inpatient of a hospital or critical access hospital nor an inpatient
				of a facility described in section 1819(a)(1) or subsection (y)(1) nor provided
				home health services or certified adult day
				services.
								.
				(2)Inclusion under
			 part B benefitSection 1832(a)(2) of the Social Security Act (42
			 U.S.C. 1395k(a)(2)) is amended—
					(A)in subparagraph
			 (I), by striking at the end and;
					(B)in subparagraph
			 (J), by striking at the end the period and inserting ; and;
			 and
					(C)by adding at the
			 end the following new subparagraph:
						
							(K)certified adult day services (as defined in
				section
				1861(iii)(1)(A)).
							.
					(3)Inclusion under
			 part A benefitSection 1812(a) of the Social Security Act is
			 amended—
					(A)in paragraph (4),
			 by striking at the end and;
					(B)in paragraph (5),
			 by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following new paragraph:
						
							(6)in the case of individuals not enrolled in
				part B, certified adult day services (as defined in paragraph (1)(A) of section
				1861(iii)), and in the case of individuals so enrolled, post-institutional
				certified adult day services (as defined in paragraph (6) of such section)
				furnished during a certified adult day services spell of illness (as defined in
				paragraph (7) of such section) for up to 100 visits during such spell of
				illness.
							.
					(b)Payment of
			 claims requirements for home health services applied to certified adult day
			 services
				(1)Part
			 ASection 1814(a)(2)(C) of the Social Security Act (42 U.S.C.
			 1395f(a)(2)(C)) is amended by inserting or certified adult day
			 services after each occurrence of home health
			 services.
				(2)Part
			 BSection 1835(a)(2)(A) of the Social Security Act (42 U.S.C.
			 1395n(a)(2)(A)) is amended—
					(A)in the matter
			 preceding clause (i), by inserting or certified adult day services (as
			 defined in section 1861(iii)(1)(A)) after home health
			 services; and
					(B)in clause (i), by inserting or
			 certified adult day services after home health
			 services.
					(c)Conforming
			 amendments
				(1)Interaction with
			 coverage of home health servicesSection 1861(m) of the Social
			 Security Act (42 U.S.C. 1395x(m)) is amended by adding at the end the following
			 new sentence: An individual described in this subsection, with respect
			 to home health services furnished during a period, shall not include an
			 individual who is receiving comparable certified adult day services (as defined
			 in section 1861(iii)(1)) during such period..
				(2)Intermittent
			 servicesSection 1861(m) of
			 the Social Security Act (42 U.S.C. 1395x(m)) is amended in the last sentence by
			 inserting insofar as such respective section relates to home health
			 services, after section 1835(a)(2)(A),.
				(3)Institutional
			 planning requirementSection 1861(z) of the Social Security Act
			 (42 U.S.C. 1395x(z)) is amended in the matter preceding paragraph (1), by
			 striking or home health agency and inserting home health
			 agency, or certified adult day services center.
				(4)Inclusion as
			 provider of servicesSection
			 1861(u) of the Social Security Act (42 U.S.C. 1395x(u)) is amended by inserting
			 certified adult day services center, after home health
			 agency,.
				(d)Payment for
			 certified adult day services under the home health prospective payment
			 systemSection 1895 of the Social Security Act (42 U.S.C.
			 1395fff) is amended by adding at the end the following new subsection:
				
					(f)Application of
				home health prospective payment system to certified adult day services
						(1)In
				generalThe Secretary shall,
				in accordance with this subsection, develop a methodology under which the fee
				schedule and provisions under this section shall apply to certified adult day
				services (as defined in section 1861(iii)(1)) in a similar manner to which such
				schedule and provisions apply to home health services.
						(2)Payment rate
				determination and limitationsUnder such methodology, the following shall
				apply, with respect to certified adult day services furnished to an individual
				during a period specified by the Secretary under a plan of care established
				under section 1861(iii) for which payment may be made under this title:
							(A)Determination of
				componentsThe Secretary shall determine each component (as
				defined by the Secretary) of such certified adult day services.
							(B)Estimation of
				payment amountThe Secretary shall estimate the amount that would
				otherwise be payable under this section for the components of services
				determined under subparagraph (A) if such services were furnished by a home
				health agency (or, if such component or service would not otherwise be so
				payable under this section if so furnished, the amount that would be payable
				under this section for a comparable home health service furnished by a home
				health agency) during such period.
							(C)Amount of
				paymentThe total amount payable under this section for such
				certified adult day services furnished to such individual during such period
				shall be 98 percent of the amount estimated to be payable for such services (or
				comparable services) under subparagraph (B) for such period.
							(D)LimitationNo
				payment may be made under this section for certified adult day services
				described in clauses (iv) through (vi) and (ix) of section
				1861(iii)(1)(A).
							(3)Limitation on
				balance billingA certified adult day services center shall
				accept as payment in full for certified adult day services described in clauses
				(i) through (iii), (vii) through (viii), and (x) through (xii) of section
				1861(iii)(1)(A) furnished by the center to an individual entitled to benefits
				under this title the amount of payment provided under this section for home
				health services consisting of items and services described in such respective
				clauses.
						.
			(e)Consolidated
			 billingSection 1862(a) of the Social Security Act (42 U.S.C.
			 1395y(a)) is amended—
				(1)by striking
			 or at the end of paragraph (23);
				(2)by striking the
			 period at the end of paragraph (24) and inserting, or;
			 and
				(3)by inserting after
			 paragraph (24) the following new paragraph:
					
						(25)which are certified adult day services for
				which payment may be made under section 1895(f) and which are furnished to an
				individual by a State licensed or certified or nationally accredited certified
				adult day services center pursuant to a plan of care established under section
				1861(iii) with respect to such services, by an entity other than such facility,
				unless the services are furnished under arrangements (as defined in section
				1861(w)(1)) with the entity made by such
				facility.
						.
				(f)Temporary
			 increase for certified adult day services furnished in a rural area
				(1)In
			 generalWith respect to episodes and visits ending on or after
			 January 1, 2011, and before January 1, 2016, in the case of certified adult day
			 services (as defined in section 1861(iii)(1)(A) of the Social Security Act, as
			 added by subsection (a)), furnished in a rural area (as defined in section
			 1886(d)(2)(D) of such Act (42 U.S.C. 1395ww(d)(2)(D))), the Secretary of Health
			 and Human Services shall increase the payment amount otherwise made under
			 section 1895 of such Act (42 U.S.C. 1395fff) for such services by 3
			 percent.
				(2)Waiving budget
			 neutralityThe Secretary shall not reduce the standard
			 prospective payment amount (or amounts) under section 1895 of the Social
			 Security Act (42 U.S.C. 1395fff) applicable to such certified adult day
			 services furnished during a period to offset the increase in payments resulting
			 from the application of paragraph (1).
				(3)No effect on
			 subsequent periodsThe payment increase provided under paragraph
			 (1) for a period under such paragraph—
					(A)shall not apply to
			 episodes and visits ending after such period; and
					(B)shall not be taken
			 into account in calculating the payment amounts applicable for episodes and
			 visits occurring after such period.
					(g)Adult day
			 services provider technical assistanceIn order to facilitate the
			 development of certified adult day services under title XVIII of the Social
			 Security Act, the Secretary of Health and Human Services shall, as deemed
			 necessary by the Secretary, provide adult day services providers (as defined in
			 section 1861(iii)(2) of such Act) with technical assistance, consultation,
			 tools, and other resources to assist them with the application process and
			 implementation of certified adult day services (as defined in such
			 section).
			(h)Effective
			 dateThe amendments made by this section shall apply to items and
			 services furnished on or after January 1, 2013.
			
